Citation Nr: 0210383	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  01-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to November 1969.  Service in Vietnam is 
indicated by the evidence of record.

This case comes to the Board of Veterans Appeals (the Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (the RO) which denied an increased 
evaluation for PTSD.  The veteran testified at a hearing 
chaired by the undersigned member of the Board sitting in 
Washington, D.C. in January 2002. 

The veteran testified at his January 2002 hearing that there 
were additional VA treatment records beginning in February 
2000 that had not been associated with the claims file.  
These records were obtained by the Board and added to the 
claims file.  The veteran was sent a letter by the Board on 
June 19, 2002, along with copies of the new treatment 
records, in which he was given 60 days from the date of the 
letter to respond.  A reply was received from the veteran 
later in June 2002, and a signed copy was also received from 
his representative, in which he noted that he did not have 
any additional evidence or argument to present.

Other issue

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) was raised in the 
veteran's January 2001 Notice of Disagreement (NOD) as to the 
increased rating issue and again during the January 2002 
personal hearing [see the hearing transcript, page 2].  
Although it was the impression of the undersigned at the time 
of the hearing that the January 2000 NOD involved a prior RO 
denial of TDIU, such is not the case.  Since the TDIU issue 
has not been adjudicated by the RO, it is referred to the RO 
for adjudication.

FINDINGS OF FACT

1.  The veteran's PTSD symptomatology involves occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

2.  The evidence does not show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 70 percent disabling.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for PTSD.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 to 5107 (West Supp. 2001)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of the claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the 
August 2001 Statement of the Case (SOC) of the pertinent law 
and regulations and the types of evidence that could be 
submitted by him in support of his claim.  The SOC provided 
the veteran with detailed information concerning the VCAA, in 
particular the provisions of 38 C.F.R. § 3.159 concerning the 
respective responsibilities of VA and the veteran concerning 
development of the evidence.   

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  As noted in the Introduction above, additional 
treatment records, dated through May 2002, were obtained and 
added to the claims file via the Board's recently enacted 
development authority.  The veteran and his representative 
then indicated to the Board that there was no additional 
evidence or argument he wished to submit.  The veteran has 
submitted both lay and medical evidence in support of his 
claim.  The Board is not aware of any additional evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  In this case, the report of 
an August 2000 psychiatric examination of the veteran for VA 
compensation purposes is of record.  Additional psychiatric 
reports and treatment records are also on file.  After review 
of the claims file, the Board concludes that there is 
sufficient evidence of record with which it may make an 
informed decision.  

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim, 
including presenting testimony at a personal hearing before 
the undersigned in January 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would  only serve to unnecessarily delay 
a favorable decision.  Accordingly, the Board will proceed to 
a decision on the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before the veteran's claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Since the veteran's 
current claim for an increased evaluation for PTSD was not 
filed until August 2000, several years after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The following is a synopsis of the medical evidence which the 
Board deems pertinent to the veteran's claim.
 
Treatment and hospital reports

The claims file contains VA outpatient records dated from 
January 1985 to May 2002.  The veteran was hospitalized for 
substance abuse problems from July to August 1988 and in 
February 1992.  Treatment for PTSD was not noted until the 
mid 1990s.  He was hospitalized for treatment of depression 
and PTSD in August 1994.  He was in a PTSD support group in 
July 1995.  The assessment in February 2000 was exacerbation 
of PTSD symptoms.  It was noted in June 2000 that the veteran 
was having increasing difficulty at work, was depressed, and 
was not sleeping.  In September 2000 the veteran said that he 
was still isolated but felt that he was managing better at 
work; he was less easily angered and irritable.  He 
complained in January 2001 of an increase in depression, and 
of feeling helpless, due to his father's recent death.

Psychiatric evaluations

Evaluation prior to 1990 indicated that the veteran's primary 
problem was substance abuse.  However, when examined by VA in 
October 1992, it was noted that the veteran's polysubstance 
abuse was in remission.  The diagnosis was PTSD, related to 
Vietnam combat.  The veteran's social and industrial 
impairment due to PTSD was considered mild.

It was reported on VA examination in February 1996 that the 
veteran had been working as a mail clerk for three years; the 
diagnoses were PTSD with depression; and polysubstance abuse, 
in remission.  

According to a March 1996 statement from the Medical Director 
of a VA PTSD Clinical Team, the veteran had been receiving 
treatment at the facility for PTSD since September 1994.  
Although the veteran was doing "well" in treatment, there 
was still not a lot of improvement in his PTSD 
symptomatology.  It was noted that, in the past year, the 
veteran had had several episodes of decompensation, with 
serious depression, anger and anxiety related to 
interpersonal problems with his family and difficulty with 
his supervisors and coworkers.  He had also had increased 
difficulty with nightmares and intrusive thoughts.  It was 
thought very likely that it was his employment at the VA 
Medical Center and the close proximity to his treatment team 
that has allowed the veteran to maintain employment.

On VA examination in November 1997, the veteran complained of 
frequent nightmares and flashbacks and an increase in his 
rage toward other people.  He had constant thoughts of 
suicide, was depressed, and got into fights.  It was noted on 
mental status examination that the veteran did not have any 
delusions or hallucinations, that he was well oriented, and 
that his personal hygiene was good.  He did have suicidal and 
homicidal ideation, difficulty sleeping, depression, and 
marked impairment of impulse control.  It was concluded that 
his symptoms were more severe than in the past and that his 
condition had seriously deteriorated.  The diagnoses were 
PTSD and antisocial personality.  GAF was 25.  

The veteran complained on VA examination in August 2000 of 
increased nightmares, increased difficulty at work, 
flashbacks, insomnia, isolation, difficulty with loud noises, 
and an inability to trust others.  He had worked at VA for 
approximately eight years and was isolated at his job due to 
conflicts with coworkers.  He had not taken alcohol or drugs 
in five years.  On mental status evaluation, his thoughts 
were logical and goal-directed, his speech had a normal rate 
and rhythm, his affect was restricted and somewhat irritable, 
he reported possible hallucinations and some homicidal 
ideation, he acknowledged paranoid ideation, and he felt 
isolated from family and coworkers.  The assessment was PTSD 
and depression with worsening symptoms and increasing 
disability affecting his ability to work and interact with 
others.  The examiner concluded that the veteran had become 
more disabled by his PTSD symptoms, as he is no longer able 
to manage in his job position due to exacerbation of his 
symptoms at work and conflicts with coworkers.  Despite being 
isolated at work so that he would not have to deal with 
others, he was still having difficulties.  GAF was 45.

According to a December 2001 letter from a nurse at the PTSD 
Clinic, the veteran had recently been experiencing increasing 
difficulty with PTSD symptoms, including insomnia, 
nightmares, anxiety, and anger management.  It was noted that 
his father had died recently.  He needed to participate in 
both group and individual therapy on an ongoing basis.  The 
veteran was encouraged to explore his options concerning some 
time off from work to help him handle the stress.

Statement of the veteran's supervisor

According to a January 2002 statement from the veteran's 
supervisor, over the previous two years the veteran's ability 
to cope with the stress of the job, his family life, and to 
be able to continue in his treatment for PTSD appeared to 
have become more than he could handle.  His supervisor 
indicated that he could no longer continue to cover for the 
veteran's inconsistent work performance.  He did not feel 
that the veteran could work full-time and receive the 
treatment for PTSD and the counseling that he needed. 

The veteran's hearing testimony

The veteran testified at his January 2002 hearing that he 
could not manage his employment position due to exacerbation 
of his symptoms at work (hearing transcript page 4); that he 
has flashbacks and nightmares almost every night (transcript 
p. 6); that he generally was on a 40 hour workweek but had no 
leave left and was unable to do much while he was at work 
(transcript p. 11); and that his PTSD symptomatology has 
become worse since February 2000 (transcript p. 20).  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under Diagnostic Code 9411.  The schedular 
criteria have been set forth above.  Through his 
representative, he has contended that a 100 percent 
disability rating is appropriate.

As an initial matter, the Board observes that the medical 
evidence, reported above, includes references to a 
personality disorder and a remote history of substance abuse 
in addition to his service-connected PTSD.   In the absence 
of evidence differentiating between these disabilities, the 
Board has evaluated the veteran's PTSD based on all of the 
reported psychiatric symptomatology.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

Schedular rating

The medical evidence, which has been reported in some detail 
above, demonstrates that the veteran's PTSD symptomatology 
certainly causes significant occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, which 
is demonstrated by his currently assigned 70 percent 
evaluation.  However, for reasons stated immediately below, 
the Board has concluded that the evidence does not show the 
total occupational and social impairment required for a 100 
percent disability rating under the schedular criteria.  

The schedular criteria for the assignment of a 100 percent 
disability rating for PTSD found in 38 C.F.R. § 4.130 in 
essence call for extremely severe psychiatric symptoms, 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior and the like, resulting in 
total occupational and social impairment. In short, the 
veteran's PTSD symptoms are not so severe and do not result 
in total occupational and social impairment.  In fact, the 
veteran is currently employed by VA, albeit with sole 
friction at work. 

The veteran has not been hospitalized for PTSD since August 
1994.  On examination in August 2000, his thought processes 
were logical and goal-directed, and his speech rate and 
rhythm were normal.  Although the veteran acknowledged 
paranoid ideation and possible hallucinations on examination 
in August 2000, the evidence on file does not show persistent 
delusions or hallucinations.  He did not have any delusions 
or hallucinations when examined in November 1997, and 
delusions or hallucinations are not recorded in any other 
medical records on file.  

There is little evidence of grossly inappropriate behavior, 
although it is clear that the veteran has had problems with 
coworkers and other people with whom he interacts and is 
essentially isolated from others.  Moreover, there is a lack 
of evidence that he is unable to perform the activities of 
daily living; in fact, his personal hygiene was considered 
good on examination in November 1997 and has not been noted 
to be a problem on other medical reports.  There is also no 
evidence that the veteran is, or has been, disoriented to 
time or place or that he cannot remember familiar names or 
his own occupation.  In fact, although the veteran is having 
significant difficulty at work, the Board would note that he 
indicated at his January 2002 personal hearing that he had 
full-time employment; and it was noted on examination in 
August 2000 that he had worked at VA for approximately eight 
years.

The Board is aware that the evidence demonstrates that one of 
the veteran's primary problems appears to be impaired impulse 
control, such as unprovoked irritability.  The evidence 
indicates that impaired impulse control is a significant 
problem with respect to both the veteran's social 
interactions and his ability to maintain employment.  
Impaired impulse control is also a theme in the medical 
reports.  However, impaired impulse control is listed as a 
symptom under the criteria for the veteran's current 70 
percent evaluation.

Based on the above, the Board concludes that the level of 
pathology associated with the veteran's service-connected 
PTSD is not of such extreme severity to be productive of 
total occupational and social impairment.  He has worked for 
VA for a number of years.  His most recent GAF score, 45 in 
August 2000, is indicative of 
serious symptoms and appears to be consistent with the 
veteran's overall disability picture as demonstrated by the 
medical records, statement of his supervisor and his own 
statements.  The GAF of 25 in 1997, which was indicative of 
more severe pathology, has not been replicated recently.  In 
fact, the veteran's currently demonstrated pathology fits the 
criteria for a 70 percent rating at most. 

In short, the Board believes that the disability picture does 
not more nearly approximate the criteria for a 100 percent 
evaluation for PTSD.  See 38 C.F.R. § 4.7 (2001).  The 
benefit sought on appeal is a accordingly denied.


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

